191 F.2d 855
Ewing O. COSSABOOM et al., Appellants,v.George A. EUBANKS et al., Members of Review Committee, etc., Appellees.
No. 11293.
United States Court of Appeals Sixth Circuit.
October 18, 1951.

Appeal from the United States District Court for the Eastern District of Kentucky at Covington; Mac Swinford, Judge.
Ewing O. Cossaboom, Cincinnati, Ohio, for appellant.
Claude P. Stephens, Lexington, Ky., Neil Brooks, Washington, D. C., for appellees.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered on the record and on the oral arguments and briefs of the attorneys for the respective parties;


2
And the findings of fact of the District Court being supported by substantial evidence and not clearly erroneous; the conclusions of law being correctly drawn; and the opinion of the district judge in support of his conclusion that appellants are not entitled to the relief sought by them in this proceeding being found logical and sound;


3
The judgment of the District Court is affirmed.